  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


HARRY R. HALL and CYNTHIA  )
HALL,                      )
                           )
     Plaintiffs,           )
                           )                      CIVIL ACTION NO.
     v.                    )                        2:19cv254-MHT
                           )                             (WO)
OCWEN LOAN SERVICING, LLC; )
et al.,                    )
                           )
     Defendants.           )

                                  JUDGMENT

      Pursuant     to    the     joint      stipulation      of    dismissal

(doc. no. 53), it is the ORDER, JUDGMENT, and DECREE of

the    court      that     plaintiffs’          claims      against      only

defendant        Equifax        Information       Services,        LLC     are

dismissed      with     prejudice,       with    plaintiffs        and   said

defendant to bear their own fees and costs.                        Defendant

Equifax    Information          Services,       LLC   is    terminated      as

party to this case.

      The clerk of the court is DIRECTED to enter this

document    on     the     civil      docket    as    a    final   judgment

pursuant    to    Rule     58    of   the    Federal       Rules   of    Civil
Procedure.

    This case is not closed.

    DONE, this the 14th day of August, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
